Citation Nr: 1022786	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cancer of the left 
kidney and residuals of a left nephrectomy. 

2.  Entitlement to service connection for lung cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
August 1962 to September 1966 and in the U.S. Army from 
August 1969 to April 1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from July 
1970 to June 1971 and is presumed to have been exposed to 
herbicides. 

2.  The Veteran's renal carcinoma and residuals of a left 
nephrectomy first manifested many years after service and are 
not related to any aspect of service including exposure to 
herbicides.  

3.  The Veteran does not have a diagnosis of lung cancer.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer of the 
left kidney and residuals of a left nephrectomy have not been 
met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

2.  The criteria for service connection for lung cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in November 2005, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has not obtained 
medical examinations for reasons provided below.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Veteran served in the U.S Navy as an electronics 
technician and in the U.S. Army as a radio repair technician.  
He retired from the Army at the rank of Sergeant First Class.  
The Veteran contends that his renal cancer, subsequent left 
nephrectomy, and lung cancer are related to exposure to 
herbicides in service.  In a May 2006 substantive appeal, the 
Veteran contended that if herbicide exposure can cause cancer 
of some organ systems, then other systems must also be 
susceptible to cancer due to such exposure.   

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: AL amyloidosis, chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas. 

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

Update 2004 also categorized certain health outcomes as 
having inadequate or insufficient evidence to determine 
whether they may be associated with herbicide exposure.  In 
June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and renal cancer does not exist.  The 
Secretary also reiterated that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395 (June 12, 2007).  

In July 2007, NAS issued its seventh report, "Veterans and 
Agent Orange: Update 2006."   (Update 2006).  On two 
occasions, the Secretary added four additional diseases not 
relevant in this case to the list of diseases for which the 
presumption of service connection is available.  See 74 Fed. 
Reg. 21,258 (May 9, 2009); 
75 Fed. Reg. 14,391 (Mar. 25, 2010).  The Secretary 
determined that there is inadequate evidence of an 
association between exposure to herbicide and cancers of the 
pleura, mediastinum, and other unspecified respiratory sites 
and non-malignant respiratory diseases and that a presumption 
of service connection is not warranted.   The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 75 Fed. Reg. 32,540 (Jun. 8, 
2010).

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis.  When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service personnel records showed that the Veteran served in 
the Republic of Vietnam from July 1970 to June 1971.  The 
Board concludes that the Veteran is presumed to have been 
exposed to herbicide during this service.  However, there is 
no indication that the Veteran's duties included handling or 
dispersing of herbicide agents.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment of renal or respiratory diseases.  
None were reported by the Veteran or noted by a military 
physician on a January 1989 retirement physical examination.  

The claims file contains records of private medical treatment 
by a family practice physician, a urologist, an oncologist, 
and a private hospital from July 2005 to September 2005.  A 
computed tomography scan showed a left kidney mass consistent 
with renal cell carcinoma.  A pre-surgery bone scan was 
negative for metastatic disease. 

Consulting physicians diagnosed renal cell carcinoma, and the 
Veteran underwent a left nephrectomy in September 2005.  
Post-operative pathology confirmed the removal of an eleven 
centimeter grade III renal cell carcinoma.  There were no 
indications of metastasis to the lymph system or adjacent 
tissue.  

Prior to surgery in August 2005, a computed tomography scan 
of the chest and lung parenchyma showed a nodular density in 
the periphery of the left upper lobe.  The evaluating 
radiologist and consulting oncologist noted that the 
indication may be the result of scarring, but they could not 
rule out a pulmonary nodule.  The oncologist further noted 
that the findings were indeterminate but not strongly 
suspicious of metastatic disease.  Following surgery in 
September 2005, the attending urologist noted that a computed 
tomography scan in three months was necessary to follow-up on 
the questionable lung nodule.  

In November 2005 and in correspondence forwarding a May 2006 
statement of the case, the RO requested that the Veteran 
identify or submit any additional relevant evidence.  No 
records of private care after September 2005 have been 
received or obtained by direct request to the private 
clinicians.  The Veteran has not received VA medical care or 
a VA compensation and pension examination.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the service treatment records do not show, nor 
does the Veteran contend that his renal disease manifested in 
service or at any time prior to July 2005.  Further, the 
credible evidence of record does not show that the Veteran 
has been diagnosed with lung cancer or displays symptoms of a 
respiratory disorder other than the questionable imaging 
indication.  The Veteran does contend that his cancer is 
related to exposure to herbicide.  However, as a layperson, 
the Veteran does not possess the necessary knowledge of 
medical principles, and his assertions, standing alone, are 
not probative as to the etiology of his current extremity 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  None 
of the Veteran's attending physicians suggested that his 
disease was related to herbicide exposure.   Therefore, the 
Board concludes that even the low threshold for a VA 
examination has not been met and that there is sufficient 
medical evidence to decide the claim.  

The Board concludes that presumptive service connection for 
renal cancer and the residuals of a left nephrectomy is not 
warranted.  The credible medical evidence of a relationship 
between the disease and exposure to herbicide is limited to 
studies by the NAS and review by the Secretary.  The weight 
of that credible evidence is that there is no positive 
association between exposure to herbicide and renal cancer.  
Although the Veteran sincerely believes that if herbicides 
cause some forms of cancer, it is likely that such exposure 
would also render other organ systems vulnerable to cancer, 
the file contains no medical evidence to support the 
assertion that it has done so in this case.  The Board places 
greater probative weight on the extensive medical research 
conducted and published by the NAS and reviewed by VA medical 
staff.  

The Board concludes that direct service connection for renal 
cancer and residuals of a left nephrectomy is not warranted 
because the disease first manifested many years after service 
and because there is no credible evidence of a direct 
relationship to service.  

The Board concludes that neither direct nor presumptive 
service connection for lung cancer is warranted because there 
is no credible evidence of a current diagnosis of the 
disease.  Although respiratory cancer is among those diseases 
for which presumptive service connection is available, the 
weight of credible medical evidence does not show that the 
image indications of a possible lung nodule were confirmed to 
be lung cancer.  There is no evidence of record of any 
follow-up medical care.  The Board acknowledges the Veteran's 
statement that he has lung cancer.  However, the Board places 
greater probative weight on the conclusions of his attending 
physicians that the imaging results were not conclusive and 
that the renal cancer has not metastasized to other organ 
systems.  Despite requests for additional records, the RO has 
not received medical evidence to confirm the diagnosis of 
lung cancer.  If a confirmed diagnosis of lung cancer is made 
in the future, the Veteran is free to reopen his claim.   
 
As the preponderance of the evidence is against these claims, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for cancer of the left kidney and 
residuals of a left nephrectomy is denied. 

Service connection for lung cancer is denied.    



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


